Citation Nr: 0704389	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which did not reopen a claim of service connection 
for a low back disability.  Thereafter, in July 2004 the 
Board reopened the case, and remanded it for evidentiary 
development.  In April 2005, the Board denied the claim, and 
the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2006, VA's General 
Counsel and the veteran's representative agreed to a Joint 
Motion for Remand, and in an October 2006 Order the Court 
granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's April 2005 decision denied the veteran's claim in 
part after discussing the presumption of soundness and 
aggravation.  Particularly, the Board recognized that the 
veteran had scoliosis noted at entrance to military service, 
but that the current competent medical evidence (via an 
August 2004 VA examination report) indicated that the 
veteran's back disability involved degenerative changes 
associated with the aging process.  The decision relied on an 
August 2004 VA examiner's assessment that had not referred to 
scoliosis in a diagnosis.  

The Joint Motion for Remand found that the August 2004 VA 
examiner had not, among other things, referred to a February 
2000 x-ray that had reflected scoliosis of the lumbar spine 
with convexity to the right.  Also, VA General Counsel and 
the veteran's representative agreed that the Board should 
address whether the record reflects a current diagnosis of 
scoliosis, and if so, whether the pre-existing condition was 
aggravated during the veteran's period of active duty.  

Upon the veteran's claims file being returned to the Board 
after the Court Order, the veteran submitted a December 2006 
spine examination report from Robert DeVincentis, D.C., who 
noted that he had reviewed the veteran's complete medical 
record and VA claims file.  After x-ray and physical 
examination, the veteran was diagnosed as having congenital 
scoliosis, moderate to severe discogenic spondylosis of the 
lumbar spine, and pelvic unleveling.  The report concluded 
that the veteran had scoliosis prior to military service, and 
was asymptomatic.  It was noted, however, that the rigors of 
basic training aggravated a pre-existing condition beyond its 
normal progression and have therefore caused a lumbar spinal 
disability.  

This report, however, has not provided a rationale tied to 
facts in the record. Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (recognizing that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

As such, a VA examination is necessary so that all of the 
evidence of record may be considered, and so that an examiner 
can specifically address a February 2000 x-ray that found 
scoliosis.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a VCAA notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any current low 
back disorder.  The examiner should review 
the claims file including service medical 
records.  The examiner should clarify the 
nature of the veteran's current back 
disorder, including whether the veteran 
suffers from scoliosis (with reference to 
a February 2000 x-ray that found 
scoliosis).  The examiner should opine 
whether any scoliosis was aggravated or 
increased beyond normal progression during 
or due to the veteran's military service 
to result in a current low back 
disability.  An opinion must be supported 
by a rationale that is related to facts in 
the record.  

3.  Then, the veteran's claim of service 
connection for a low back disability 
should be readjudicated.  If the 
determination remains unfavorable, the 
veteran should be provided a supplemental 
statement of the case and the appropriate 
opportunity to respond prior to the case 
being returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


